 1
 2
 3
 4
 5
 6
 7

                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   RANDOLPH MORA,                              1    Case No. CV 19-7661-JFW (JEM)
12                              Plaintiff,
                                                      J UDGMENT
13                v.
14   CPL. WENRICK, et al.,
15                              Defendants.
16
           In accordance with the Order Accepting Findings and Recommendations of United
17
     States Magistrate Judge filed concurrently herewith,
18
           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
19
20                                                              ~     ~
     DATED:    ~ ~6 ~2~                                              ~    ---.
21                                                           JOHN F. WALTER
                                                            D STATES DISTRICT JUDGE
22
23
24
25
26
27
28
